DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 Terminal Disclaimer
The terminal disclaimer filed on 06/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 17/218,417 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 05/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/28/2021 is partially withdrawn.  Claim 9 , directed to the force transmission element, which Applicant did not indicate as being a claim drawn to the elected species in the response to election/restriction received on 7/27/2021 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 4-5, 7-8, and 10, directed to features of non-elected species withdrawn from consideration because the claims are drawn to a non-elected species, and therefore do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryce Miller on 06/17/2022.
The application has been amended as follows: 
Claims 4-5, 7-8, and 10 (canceled)
Claim 11 (currently amended) A device for supporting at least one arm of a user, comprising: 
at least one arm support element which has an arm shell for placing the at least one arm of the user on the arm shell, 
at least one passive actuator which is configured to apply a force to the at least one arm support element, 
at least one counter bearing for the force to be applied by the at least one passive actuator, the at least one counter bearing comprising at least one force transmission element and a counter bearing element, and 
at least one force application lever switchable between a first state and a second state, 
wherein in the first state the at least one force application lever is rotatable relative to the at least one arm support element, and 
wherein in the second state the at least one force application lever is not rotatable relative to the at least one arm support element; 
wherein the at least one force application lever and the at least one arm support element are connected by a swivel joint; and 
wherein the swivel joint is tightenable to cause a switch from the first state to the second state and releasable to cause a switch from the second state to the first state.
Claims 13 and 14 (canceled)
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
With respect to claim 1, the subject matter not disclosed singly or in combination is: “setting the angle between the at least one force application lever and the at least one of the one or more arm support elements so that the at least one force application lever is not rotatable relative to the at least one of the one or more arm support elements when the connection is torque-proof”. 

Currently the closest art of record is that of Van Engelhoven et al. (US 2016/0339583 A1) which discloses a device (100; see [0073]; see figure 1) for supporting at least one arm of a user (see figure 1), comprising:
one or more arm support elements (152; see [0073]; see figure 1) each of which has an arm Shell (106; see [0073]; see figure 2) for placing the at least one arm of the user on the arm shell (106; see figure 2),
at least one passive actuator (108; see [0073]; see figure 1) which is configured to apply a force (280; see [0073]) to at least one of the one or more arm support elements (152; see [0073]), and
at least one counter bearing (102; see [0073]; see figure 1) for the force (280) to be applied by the at least one passive actuator (108; see [0073] in reference to reaction force and reaction torque (in reaction to 280) being applied onto 102), which comprises at least one force transmission element (portion of 102 which extends behind the user; see figure 1) and a counter bearing element (belt portion of 102 seen around the user’s waist; see figure 1; these two portions are construed to be the transmission element and counter bearing element due to the analogous functioning of 100 applying a force and Applicant’s claimed invention applying a similar force, as well as the similarities in positioning with Applicant’s transmission element being positioned behind a user extending down to a counter bearing element about a user’s waist),
at least one force application lever (150; see [0073]; see figure 1) which is connected to at least one of the one or more arm support elements (152) such that the at least one force application lever (150) is torque-proof and confines an angle (see [0106] in reference to 150 being adjusted and held in place, thus confining an angle of 150, and being held in place is construed to mean that 150 is intended to maintain the set angle during use of the device (such as the user actuating the arm support elements) and is thus torque-proof; further see figures 4 and 5 that the angle of 150 does not change during actuation of 152 and is further evidenced to be torque-proof), and wherein the at least one passive actuator (108) engages the at least one force application lever (150; see figure 1).

Van Engelhoven fails to disclose “setting the angle between the at least one force application lever and the at least one of the one or more arm support elements so that the at least one force application lever is not rotatable relative to the at least one of the one or more arm support elements when the connection is torque-proof. Further, Examiner notes that any modification to the device of Van Engelhoven’s connection between the one or more arm support elements and the force application lever to be non-rotatable or torque-proof would inhibit the device’s ability to perform as intended. Further, such a connection between arm-support elements and force application levers is not taught or made obvious in the art.
Claims 2-3, 6, and 9 are allowed insofar as they depend from claim 1. 

With respect to claim 11, the subject matter not disclosed singly or in combination is “wherein in the second state the at least one force application lever is not rotatable relative to the at least one arm support element;
wherein the at least one force application lever and the at least one arm support element are connected by a swivel joint; and 
wherein the swivel joint is tightenable to cause a switch from the first state to the second state and releasable to cause a switch from the second state to the first state”. 
As discussed above, Van Engelhoven is the closest art of record. However, Van Engelhoven fails to disclose “wherein in the second state the at least one force application lever is not rotatable relative to the at least one arm support element;
wherein the at least one force application lever and the at least one arm support element are connected by a swivel joint; and 
wherein the swivel joint is tightenable to cause a switch from the first state to the second state and releasable to cause a switch from the second state to the first state”. As discussed above any modification to the device of Van Engelhoven’s connection/swivel joint between the one or more arm support elements and the force application lever to be non-rotatable or torque-proof would inhibit the device’s ability to perform as intended. Further, such a connection between arm-support elements and force application levers is not taught or made obvious in the art.
Claim 12 is allowable insofar as it depends from claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL A MILLER/            Examiner, Art Unit 3786             

/ALIREZA NIA/            Supervisory Patent Examiner, Art Unit 3786